DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/29/2022. As directed by the amendment: No claim has been amended.  Thus, claims 1 – 11, and 23 – 33 are presently pending in this application with claims 12 – 22 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 11, and 23 – 33) in the reply filed on 06/29/2022 is acknowledged.
Claims 12 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8 – 11, 23 – 28, and 30 – 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (U.S. 2016/0101227).
Regarding claim 1, Norris teaches a fluid pumping system comprising: 
a pump (paragraph [0304] discusses a dialysate delivery set 12, a cycler 14 that interacts with the delivery set 12 to pump liquid); 
a displaced volume sensing assembly (paragraph [0042] discusses recording the volume of displaced fluid); 
a fluid line state detector (1000 as shown in Figure 10 and discussed paragraphs [0336] and [0337]) having a receptacle for retaining a fluid line (cradle 1016 and tube portion 1014 that house tubing segment 14a and connector 36 as shown in Figure 10), at least one light sensor (optical sensor 1026 as discussed in paragraph [0343]), and at least one LED (LEDs 1028/1030/1032 as discussed in paragraph [0343]); 
a fluid transfer set including an output line (34, 34a, 36a, and 36 as shown in Figure 10 and discussed in paragraphs [0337] and [0339]) configured to mate into the receptacle as shown in Figure 10; 
at least one fluid source (fluid source as discussed in paragraph [0063]); 
and a controller (16, paragraph [0344]) in data communication with the fluid line state detector, the controller configured to power the at least one LED and monitor an output signal of the at least one light sensor when the outlet line is installed in the receptacle to determine a dry tube light intensity value (paragraph [0347] discusses using the optical sensor signal strength to determine a dry tube), 
the controller further configured to govern operation of the pump to prime the output line with fluid from the at least one fluid source (paragraph [0344] discusses the use of controller 16 to prime the fluid line), 
and the controller further configured to power the at least one LED, monitor the output signal, and halt operation of the pump when the output signal indicates the light intensity value has dropped below a primed line threshold (paragraph [0349] discusses halting any priming operation when the signal are within the range indicating a wet tube/out of range indicating dry tube); 
wherein the primed line threshold is calculated by the controller based upon the dry tube intensity reading (paragraph [0386] discusses wet/dry threshold ranges).
Regarding claim 2, Norris teaches that the primed line threshold is calculated by adding a constant to a percentage of the dry tube intensity value (paragraph [0378] shows the equation for calculating the threshold).
Regarding claim 3, Norris teaches that wherein the controller is configured to power the at least one LED a plurality of times and the dry tube intensity value is based on a maximum light intensity value output from the light sensor over the plurality of times (paragraph [0349] discusses repeat reading of LED strengths).
Regarding claim 4, Norris teaches that the controller is configured to power the at least one LED a plurality of times and monitor the output signal to determine a maximum light intensity value, the dry tube intensity value being based on the maximum light intensity value and at least one limit (paragraph [0378] shows the equation for calculating the threshold).

Regarding claim 5, Norris teaches that the limit is a minimum value for the dry tube intensity value (paragraph [0378] shows the equation for calculating the threshold).
Regarding claim 6, Norris teaches that the controller is further configured to generate a notification when displaced volume sensing assembly indicates that the volume of fluid displaced is greater than a predefined threshold (alarm if predefined limits for fluid flow are exceeded as discussed in paragraph [1077])
Regarding claim 8, Norris teaches that a portion of the pump is included in the fluid transfer set (pump membrane as discussed in paragraph [0321]).
Regarding claim 9, Norris teaches that the at least one LED includes a first LED disposed at an angle to the optical axis of the light sensor (as discussed in paragraph [0346]).
Regarding claim 10, Norris teaches that the at least one LED includes a second LED and a third LED (LED 1028, 1030, and 1032 as discussed in paragraph [0340]).
Regarding claim 11, Norris teaches that an axis of the second LED and an axis of the third LED are parallel to the optical axis of the light sensor (as discussed in paragraph [0346]).
Regarding claim 23, Norris teaches a fluid pumping system comprising: 
a pump (paragraph [0304] discusses a dialysate delivery set 12, a cycler 14 that interacts with the delivery set 12 to pump liquid); 
a fluid line state detector (1000 as shown in Figure 10 and discussed paragraphs [0336] and [0337]) having a receptacle (cradle 1016 and tube portion 1014 as shown in Figure 10), at least one sensor (optical sensor 1026 as discussed in paragraph [0343]), and at least one illuminator (LEDs 1028/1030/1032 as discussed in paragraph [0343]); 
a fluid transfer set including an output line (34, 34a, 36a, and 36 as shown in Figure 10 and discussed in paragraphs [0337] and [0339]) configured to mate into the receptacle as shown in Figure 10; 
and a controller in data communication with the fluid line state detector, the controller configured to power the at least one illuminator and monitor an output signal of the at least one sensor when the outlet line is installed in the receptacle to determine a dry tube light intensity value (paragraph [0349] discusses halting any priming operation when the signal are within the range indicating a wet tube/out of range indicating dry tube), 
the controller further configured to govern operation of the pump to prime the output line with fluid from at least one fluid source (as discussed in paragraph [0348, 
and the controller further configured to power the at least one illuminator, monitor the output signal, and halt operation of the pump when the output signal indicates the light intensity value has dropped below a primed line threshold which is dependent upon the dry tube intensity value (paragraph [0349] discusses the controller halting priming operation if the signals are well within the range indicating a wet tube).
Regarding claim 24, Norris teaches that the primed line threshold is calculated by adding a constant to a percentage of the dry tube intensity value (paragraph [0378] shows the equation for calculating the threshold).
Regarding claim 25, Norris teaches that the controller is configured to power the at least one illuminator a plurality of times and the dry tube light intensity value is based on a maximum light intensity value output from the sensor over the plurality of times (paragraph [0349] discusses repeat reading of LED strengths).
Regarding claim 26, Norris teaches that the controller is configured to power the at least one illuminator a plurality of times and monitor the output signal to determine a maximum light intensity value, the dry tube light intensity value being based on the maximum light intensity value and at least one limit (paragraph [0378] shows the equation for calculating the threshold).

Regarding claim 27, Norris teaches that the limit is a minimum value for the dry tube light intensity value (paragraph [0378] shows the equation for calculating the threshold).
Regarding claim 28, Norris teaches that the system further comprises a displaced volume sensing assembly (paragraph [0042] discusses recording the volume of displaced fluid), and the controller is further configured to generate a notification when the displaced volume sensing assembly indicates that the volume of fluid displaced is greater than a predefined threshold (alarm if predefined limits for fluid flow are exceeded as discussed in paragraph [1077]).
Regarding claim 30, Norris teaches that the pump is a pneumatic diaphragm pump (paragraph [0417] discusses pneumatic pump with pump chambers)
Regarding claim 31, Norris teaches that a portion of the pump is included in the fluid transfer set (pump membrane as discussed in paragraph [0321]).
Regarding claim 32, Norris teaches that the at least one illuminator includes a first LED (1028) disposed at an angle to the optical axis of the sensor (as discussed in paragraph [0346]).
Regarding claim 33, Norris teaches that the at least one illuminator includes a second LED and a third LED an axis of the second LED and an axis of the third LED are parallel to the optical axis of the sensor (LED 1028, 1030, and 1032 as discussed in paragraphs [0340] and [0346]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (U.S. 2016/0101227) in view of Fujiwara (U.S. 2018/0110914).
Regarding claim 7, Norris teaches claim 6 as seen above.
However, Norris does not specify that the controller is configured to continue pumping upon receipt of a user input from a user interface of the system indicating that the output line has yet to fully prime.
Fujiwara teaches a system similar to Norris and the current application, further including that the controller is configured to continue pumping upon receipt of a user input from a user interface of the system indicating that the output line has yet to fully prime (paragraph [0032] discusses the controller begin the priming function after receiving an instruction from the user).  Examiner notes that in the combined system of Norris and Fujiwara, the controller as described by Norris would be capable of performing the function as taught by Fujiwara as discussed above since both controllers are used to control the priming function.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Fujiwara with the system of Norris in order to perform certain function according to an instruction from a user (paragraph [0032]).
Regarding claim 29, Norris teaches claim 28 as seen above.
However, Norris does not specify that the controller is configured to continue pumping upon receipt of a user input from a user interface of the system indicating that the output line has yet to fully prime.
Fujiwara teaches a system similar to Norris and the current application, further including that the controller is configured to continue pumping upon receipt of a user input from a user interface of the system indicating that the output line has yet to fully prime (paragraph [0032] discusses the controller begin the priming function after receiving an instruction from the user).  Examiner notes that in the combined system of Norris and Fujiwara, the controller as described by Norris would be capable of performing the function as taught by Fujiwara as discussed above since both controllers are used to control the priming function.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Fujiwara with the system of Norris in order to perform certain function according to an instruction from a user (paragraph [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783